Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 11/10/2021. Applicant amended claims 1, 12, and 18 – 19; claims 1 – 20 are pending in this application.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 12, the claim requires two parallel surfaces defining a bore with a sloped surface. The claimed as interpreted does not require the sloped surface to extend from one parallel surface to the other (Applicant’s disclosure does not have an embodiment with the sloped surface extending between two parallel exterior surfaces). Further the claim requires an opening (bore) between the two parallel surfaces (the seat support can be assembled to cover portions of the bore similar to Applicant’s disclosed embodiments). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 4 – 5, 7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US Patent to Cummings (2,918,078).
Regarding claim 1, Cummings discloses a valve body (10) defining an inlet, an outlet, and a throat disposed between the inlet and the outlet, the valve body defining a longitudinal axis, a valve seat (24) disposed in the throat of the valve body, the valve seat (24) including an interior – radially closer to the axis - sloped surface (assembled to surface 30) the valve seat (24) coaxial with the longitudinal axis. Cummings also discloses a seat support (18) disposed in the throat and adjacent to the valve seat, the seat support including a sloped surface (30) adjacent to the sloped surface of the valve seat, the seat support coaxial with the longitudinal axis. Cummings further discloses a control element (12) disposed in the valve body and including a stem (48) and a seating surface (58), the control element being movable between an open position, in which the seating surface (58) is spaced away from the valve seat (24), and a closed position, in which the seating surface (58) engages the valve seat (24) wherein the sloped surface (30) of the seat support (18) provides rigid support to the valve seat to resist deformation of the valve seat (24) wherein the seat support engages an exterior surface (at 22) of the valve seat (24).
Regarding claim 2, Cummings discloses the sloped surface (30) of the seat support (18) is oriented at an angle that is supplementary to an angle of the sloped surface of the valve seat (24).
Regarding claim 3, Cummings discloses the valve seat (24) is an annular ring defining a bore, a first parallel surface (at 22), and a second parallel surface (at 32), the bore defining the sloped surface extending between the first parallel surface and the second parallel surface, examiner maintains the bore extends between the parallel surfaces and the sloped surface is between the parallel surfaces.
Regarding claim 4, Cummings discloses the seat support includes a flange portion (at 22) and a protruding portion (mating with sloped portion) defining the sloped surface of the seat support and extending from the flange portion.  
	Regarding claim 5, Cummings discloses the protruding portion (30) extends into the bore defined by the valve seat (24).  
	Regarding claim 7, Cummings discloses the protruding portion (30) has a convex surface that is shaped to mate with the sloped surface of the valve seat (24), the sloped surface of the valve seat being concave.

	Regarding claim 9, Cummings discloses the seat support (18) is metal and the valve seat is made of resilient material. See drawing convention MPEP 608.02 IX.
	Regarding claim 11, examiner is interpreting the element 34 disclosed by Cummings to be the second body portion. Examiner maintains the valve seat 24 is longitudinally between the first body portion 10 and second body portion 34. 
	Regarding claims 12, Cummings discloses a valve seat (24) including first (at 22) and second parallel (at 32) exterior surfaces and an interior surface defining a bore with a sloped surface, the bore extending from the first parallel exterior surface to the second parallel exterior surface (the bore extends between the two parallel surfaces). Cummings discloses a seat support (18) coaxial with the valve seat along a longitudinal axis, the seat support having a sloped surface adjacent to the sloped surface of the valve seat, the seat support contacts the first parallel exterior surface (at 32) of the valve seat to prevent the valve seat from deforming under a compressive load; wherein the valve seat (24) and seat support (18) are configured to operatively couple to a valve body (10) such that a portion of the valve seat extends into a bore of the valve body, and wherein a valve stem (80) is adapted to slidably couple with the valve seat (24) and the seat support (18), the valve stem operatively coupled to a control element  (58, 64) having a seating surface, the seating surface arranged to engage with the valve seat (24).
	Regarding claim 13, Cummings discloses the sloped surface of the seat support (18) is oriented at an angle that is supplementary to an angle of the sloped surface of the valve seat (24).
	Regarding claim 14, Cummings discloses the seat support includes a bore sized to receive a portion of the control element (58, 64), the bore being non-parallel (72) to the longitudinal axis
	Regarding claim 15, Cummings discloses the seat support includes a flange portion and a protruding portion defining the sloped surface of the seat support and extending inwardly relative to the longitudinal axis from the flange portion.
	Regarding claim 16, Cummings discloses a bore defined by the valve seat (24) and the protruding portion of the seat body (18) is located in the bore.

	Regarding claim 18, Cummings discloses a valve body (10) defining an inlet, an outlet, a bore, and a throat disposed between the inlet and the outlet, a valve seat (24) having an inner portion, an outer portion, and a bore defining an interior surface with a sloped portion, the outer portion operatively coupled – by means of 34 - to the throat of the valve body and the inner portion extending into the bore of the valve body. Cummings discloses a seat support (18) mounted in the throat and adjacent to the valve seat, the seat support including a sloped mating surface adjacent to the sloped portion of the valve seat (24) and a control element (64, 80) disposed in the valve body and including a stem (80) and a seating surface (58), the control element being movable between an open position, in which the seating surface (58) is spaced away from the inner portion of the valve seat (24), and a closed position, in which the seating surface (58) engages the inner portion of the valve seat (24) wherein the sloped portion  of the valve seat (24)and the sloped mating surface of the seat support (18) are coupled such that the inner portion of the valve seat resists deformation when the control element is in the closed position wherein the seat support engages an exterior surface of the valve seat (at 22).
Regarding claim 19, Cummings discloses wherein the sloped mating surface of the seat support (18) defines a frusto-conical protruding portion (30), the bore of the4Application No. 16/961,999Docket No.: 06005/824260 Reply to Office Action of August 13, 2021valve seat (14) sized and shaped to receive and engage the frusto-conical protruding portion of the seat support.  
Regarding claim 20, Cummings discloses the seat support (18) is metal and the valve seat is made of resilient material. See drawing convention MPEP 608.02 IX.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cummings (2,918,078) in view of US Patent to Wallace (3,327,991).
	Regarding claim 6, Cummings does not disclose the protruding portion has a concave surface that is shaped to mate with the sloped surface of the valve seat, the sloped surface of the valve seat being convex.
	However, Wallace teaching a valve seat with positive retention teach a seat support (38) having a protrusion that has a convex surface and is shaped to meet with the sloped surface of the valve seat, the sloped surface of the valve seat being concave (mating surface at 52). Therefore a person having ordinary skill in the art would adapt the positive retention valve seat teaching of Wallace to the valve disclosed by Cummings as a simple substitution of one known element for another to obtain predictable results.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Cummings (2,918,078) in view of US Patent to Higgins et al. (4,333,527).
	Regarding claim 10, Cummings does not disclose the seal ring is made of Vespel.
	However, Higgins et al. also teaching a valve for use in a high-pressure environment teach a valve seat (466) made of Vespel that can be injection molded and provide adequate strength to form a good seal around the valve member. Therefore a person having ordinary skill in the art would adapt the Higgins et al. teaching of a Vespel valve seat to the valve disclosed by Cummings  to provide a valve seat that can be injection molded and provide adequate strength to a form a good seal around the valve member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753